Russell, C. J.
1. The special presentment charged that the accused did “sell and barter, for a valuable consideration, rum, gin, cider, alcoholic, spirituous, malt, and intoxicating liquors, and intoxicating bitters, and other drinks, which if drunk to excess, will produce intoxication, contrary to the laws,” etc. While “cider,” eo nomine, is not presumptively an intoxicating liquor, and the intoxicating quality of cider alleged to have been sold in violation of law must be proved, still the subsequent conjunctive statement of the present accusation (as part of the charge as a whole), that the defendant sold other drinks which if drunk to excess would produce intoxication, involves and impliedly includes a charge that the “cider” which the accused was alleged to have sold was an intoxicating liquor; and the court did not err in overruling the demurrer.
2. The evidence authorized the verdict, and the trial judge did not err in overruling the motion for a new trial. Judgment affirmed.